DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.

 
Status of Claims
This action is in reply to the filing of 12/16/2020.
Claims 1 - 2, 5, 8 - 9, 12, 15 - 16, and 19 have been amended.
Claims 3, 7, 10, 14, and 17 were previously presented.
Claims 4, 6, 11, 13, 18, and 20 were cancelled.
Claims 21 - 26  are new.
Therefore, claims 1 - 3, 5, 7 - 10, 12, 14 - 17, 19, and 21 - 26 are pending and have been examined.


Allowable Subject Matter
Claims 1 - 3, 5, 7 - 10, 12, 14 - 17, 19, and 21 - 26 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 35 USC 101 / Alice rejection is not applicable.  Upon further review of the amended claims, and, as an ordered combination, the invention is a practical application. The following are the limitations which overcome the prior 35 USC 101 rejection:
receiving a first redirected login request from a merchant web application, the first redirected login request corresponding to a first account corresponding to a first funding source of a first user; 
receiving a request from the first user of the authenticated first account to delegate, to a second account of a second user, an access to the first funding source;
sending, in response to the first redirected login request, a billing agreement token for the first account to the merchant web application, wherein the billing agreement token enables a delegation of the access to the first funding source;
sending a message to the second account notifying the second account of the delegation of the access to the first funding source, wherein the message includes a clickable link directed to the merchant web application;
receiving a second redirected login request from the merchant web application, the second redirected login request corresponding to the second account;
determining, based on the received request from the first user of the authenticated first account to delegate access to the first funding source, that the second account is permissioned through the first account to use the first funding source of the first user for the merchant web application; and
causing a login of the first account on the merchant web application,Page 2 of 19Appl. No.: 16/237,208
wherein the login of the first account is masked such that the merchant web application perceives a login of the second account instead of the first account, and
wherein the masked login of the first account on the merchant web application causes the first funding source to be applied to an electronic transaction performed on the merchant web application under control of the second account.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious the limitations of the independent claims. The applicant has claimed:
receiving a first redirected login request from a merchant web application, the first redirected login request corresponding to a first account corresponding to a first funding source of a first user; 
authenticating login credentials for the first account;
receiving a request from the first user of the authenticated first account to delegate, to a second account of a second user, an access to the first funding source;
sending, in response to the first redirected login request, a billing agreement token for the first account to the merchant web application, wherein the billing agreement token enables a delegation of the access to the first funding source;
subsequent to the billing agreement token being received by the merchant web application and a completion of the delegation of the access to the first funding source, sending a message to the second account notifying the second account of the delegation of the access to the first funding source,
wherein the message includes a clickable link directed to the merchant web application;
receiving a second redirected login request from the merchant web application, the second redirected login request corresponding to the second account;
determining, based on the received request from the first user of the authenticated first account to delegate access to the first funding source that the second account is permissioned through the first account to use the first funding source of the first user for the merchant web application; and
causing, in response to determining that the second account is permissioned to use the first funding source of the first user, a login of the first account on the merchant web application,Page 2 of 19Appl. No.: 16/237,208
wherein the login of the first account is masked such that the merchant web application perceives a login of the second account instead of the first account, and
wherein the masked login of the first account on the merchant web application causes the first funding source to be applied to an electronic transaction performed on the merchant web application under control of the second account.

The following prior art references have been deemed as the most relevant to the allowed claim(s):
Maddocks - (US20170169424A1) -  A method of performing a transaction with a payment credential where the transaction is approved by a delegated 
Johannson - (US9652604B1) -  Authentication objects are usable to generate other authentication objects. A user associated with a first authentication object has access to a system. The first authentication object is usable to generate a second authentication object that is usable by a second user for access to the system in accordance with access granted to the second user via the second authentication object. The second authentication object may have various restrictions so that the second user does not obtain all access available to the first user.
Dutta - (US20040107163A1) - In e-commerce, customers conduct transactions with merchant servers on the Internet, which are associated with different merchants. A financial data center is established to handle the finance attendant to the online transactions, in accordance with an inventive financial service. Each merchant participating in the inventive financial service maintains a merchant account in the financial data center. Similarly, each customer subscribing to the inventive financial service maintains a 
Ju - 
Feeney - (US20160162897A1) -  A method for crypto-currency transaction authentication includes receiving, by a computing device, from a data storage device associated with a first entity, an authentication information demonstrating possession of a private key, retrieving, by the computing device, from an audit chain, at least one crypto-currency transaction to an address associated with a public key corresponding to the private key, and authenticating, by the computing device, based on the retrieved crypto-currency transaction, the first entity.
Johnson - 
Claims 1 - 3, 5, 7 - 10, 12, 14 - 17, 19, and 21 - 26  are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892, Notice of References Cited.
Cheong - (US7006993B1) - A surrogate system for the transparent control of electronic commerce transactions is provided through which an individual without a credit card is enabled to shop at online merchant sites. Upon opening an account within the surrogate system, the account can be funded using numerous fund sources, for example credit cards, checking accounts, money orders, gift certificates, incentive codes, online currency, coupons, and stored value cards. A user with a funded account can shop at numerous merchant web sites through the surrogate system. When merchandise is selected for purchase, a purchase transaction is executed in which a credit card belonging to the surrogate system is temporarily or permanently assigned to the user. The credit card, once loaded with funds from the user's corresponding funded account, is used to complete the purchase transaction. The surrogate system provides controls that include 
Miu - (US20150058950A1) - Some implementations may provide a machine-assisted method that includes: receiving, from a relying party, a request to determine a trustworthiness of a particular transaction request, the transaction request initially submitted by a user to access data managed by the relying party; based on the transaction request, summarizing the particular transaction request into transactional characteristics, the transactional characteristics devoid of source assets of the transaction; generating first machine-readable data encoding transactional characteristics of the underlying transaction as requested, the transactional characteristics unique to the particular transaction request; submitting a first inquiry at a first engine to determine an access eligibility of the user submitting the transaction request, the first inquiry including the credential information of the submitting user, as well as the summarized transactional characteristics that is applicable only once to the underlying transaction request; and receiving the access eligibility determination from the first engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached from 9 a.m. - 5 p.m., EST, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571 - 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW COBB/Examiner, Art Unit 3694                                                                                                                                                                                                        
/Mike Anderson/Primary Patent Examiner, Art Unit 3694